Case 1:19-Cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 1 of 8 Page|D #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

THE UNITED STATES OF AMERICA,

Plaintiff,

V.

JSHAUN TRICE,
TERRENCE STUM,
DEMETRICK HOLDER,
DARRYL ALLEN,
ERIC BARD,

DUSTIN MANUEL,
KELVIN WASHINGTON,
GERALD HOSKINS,
DEVIN JONES,
ADRIAN MYLES,
CHRISTOPHER HILL,
ROBERT HADLEY,
DANNY JENKINS,
ANTONIO MCCLURE,
JAMES GIBSON,
CARLO PAYNE,
THOMAS ACORD,
ALTON BROWN SR.,
STEVEN SAVAGE,
DERRICK O’CONNOR,
MELISSA KIDWELL,

JACQUELINE HUFFMAN, and

JACOB JONES.

Defendants.

The Grand Jury charges that:

Count One

INDICTMENT

 

Cause No. l:l9-cr- 915-if d \j R§ D nn L,»¢
-01

-02
-03
-()4
-()5
~06
-()7
-08
-()9
-1()
-11
-12
-13
-14
-15
-16
~17
-18
-19
-20
-21
~22
-23

(2] U.S. C. 841 (a) (]) and 846~C0nspz'racy to Distribure Controlled Substances)

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 2 of 8 Page|D #: 2

From on or about April 4, 2018 and continuing up to and including January 31, 2019, in the
Southern District of Indiana and elsewhere, JSHAUN TRICE, TERRENCE STUl\/I,
DEMETRICK I-IOLDER, DARRYL ALLEN, ERIC BARD, DUSTIN MANUEL, KELVIN
WASHINGTON, GERALD HOSKINS, DEVIN JONES, ADRIAN l\/IYLES, CHRISTOPHER
HILL, ROBERT HADLEY, DANNY JENKINS, ANTONIO MCCLURE, JAl\/IES GIBSON,
CARLO PAYNE, THOMAS ACORD, ALT()N BROWN Sr., STEVEN SAVAGE, DERRICK
O’CONNOR, MELISSA KIDWELL, JACQUELINE HUFFMAN and JACOB JONES,
defendants herein, did knowingly conspire together and with diverse other persons, known and
unknown to the Grand Jury, to distribute controlled substances, in violation of Title 21, United
States Code, Section 841(a)(1).

OBJECTS ()F THE CONSPIRACY
The charged conspiracy had the following obj ects:
1. The distribution of 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule 11 Non-Narcotic controlled substance.
2. The distribution of 100 grams or more of a mixture or substance containing a
detectable amount of heroin, a Schedule I, Narcotic controlled substance
3. The distribution of a mixture or Substance containing a detectable amount of
\cocaine, a Schedule ll Narcotic controlled substance
MANNER AND MEANS
1. JSHAUN TRICE (TRICE) and TERRENCE STUM (STUM), directed the
activities of a methamphetamine, heroin and cocaine trafficking organization in
Indianapolis, Indiana.
l 2. TRICE, STUM, DEMETRICK HOLDER (HOLDER) and GERALD HOSKINS

2

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 3 of 8 Page|D #: 3

(HOSKINS) coordinated their activities by receiving methamphetamine heroin
and cocaine from diverse sources, sharing the controlled substances with each
other, and distributing the controlled substances to customers

3. HOLDER distributed methamphetamine heroin and cocaine in lndianapolis,
Indiana,

4. TRICE, STUM, DARRYL ALLEN (ALLEN), ERIC BARD (BARD), HOSKINS
and ALTON BROWN Sr. (BROWN), distributed methamphetamine heroin and
cocaine on the 700 block of Arnolda Avenue, in Indianapolis, lndiana.

5. ALLEN, BARD, DUSTIN MANUEL (MANUEL), JAMES GIBSON (GIBSON)
and STEVEN SAVAGE (SAVAGE), assisted TRICE in the distribution of
methamphetamine by aiding TRICE in the sale of methamphetamine to
customers

6. CH_RISTOPHER HILL (HILL), R()BERT HADLEY (HADLEY), DANNY
JENKINS (JENKINS), ANTONIO MCCLURE (MCCLURE), CARLO PAYNE
(PAYNE) and TH()MAS ACORD (ACORD), purchased methamphetamine from
TRICE, for the purpose of redistributing the methamphetamine

7. STUM obtained methamphetamine and cocaine from KELVIN WASHINGTON
(WASHINGTON). STUl\/I then distributed the methamphetamine to his
customers in Indianapolis, lndiana.

8. STUl\/I obtained heroin from ADRIAN MYLES (l\/IYLES) and DEVIN JONES
(D. JONES). STUM then distributed the heroin to his customers in Indianapolis,
lndiana.

9. DERRICK O’CONNOR (O’CONNOR) prepared cocaine and heroin for

3

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 4 of 8 Page|D #: 4

10.

11.

12.

13.

distribution on behalf of STUM. O’CONNOR would also assist STUM in cocaine
and heroin distribution by transporting the cocaine and heroin to STUl\/[.

STUM distributes methamphetamine heroin and cocaine at 632 Arbor Avenue, in
lndianapolis, lndiana.

MELISSA KIDWELL (KIDWELL) and JACOB JONES (J. JONES) sold
methamphetamine heroin and cocaine on behalf of STUl\/l in lndianapolis,
lndiana.

KIDWELL and JONES would assist STUM by concealing drugs on his behalf in
his residence in lndianapolis, lndiana.

KIDWELL and JACQUELINE HUFFMAN (HUFFMAN) purchased
methamphetamine from STUl\/I for the purpose of redistributing the

methamphetamine

Count Two

(2] U.S.C. 841 (a)(]) Dz`st’rz'butz`on of Controlled Substances)

The Grand Jury further charges that:

On or about April 17, 2018, in the Southern District of lndiana, JSHAUN TRICE and

DARRYL ALLEN defendants herein, knowingly distributed 5 grams or more of

methamphetamine (actual), a Schedule II non-narcotic controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 84l(b)(1)(B)(viii) and Title 18, United States

Code, Section 2.

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 5 of 8 Page|D #: 5

M._T_h_r_e§
(21 US.C. 841(¢1)(1) Dislributz`on of Conlrolled Substances)

The Grand Jury further charges that:

On or about April 24, 2018, in the Southern District of lndiana, JSHAUN TRICE,
DARRYL ALLEN and ERIC BARD defendants herein, knowingly distributed 50 grams or more
of methamphetamine (actual), a Schedule 11 non-narcotic controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii) and Title 18, United

States Code, Section 2.

Count F our
(21 U.S. C. 841 (a) (1) Dz'sl‘ribul‘l`on of Controlled Subsl'ances)

The Grand Jury further charges that:

- On or about May 9, 2018, in the Southern District of lndiana, JSHAUN TRICE,
DARRYL ALLEN and ALTON BROWN Sr., defendants herein, knowingly distributed 50
grams or more of methamphetamine (actual), a Schedule 11 non-narcotic controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii) and Title 18,

United States Code, Section 2.

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 6 of 8 Page|D #: 6

Q>_l.l__nt_FM
(21 U.S. C. 841 (a) (1) Distributl`on ofConl‘rollea’ Substances)

The Grand Jury further charges that:

On or about June 7, 2018, in the Southern District of Indiana, JSHAUN TRICE and
DARRYL ALLEN, defendants herein, knowingly distributed 50 grams or more of
methamphetamine (actual), a Schedule 11 non-narcotic controlled substance, in violation of Title
21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii) and Title 18, United States

Code, Section 2.

Count Six
(21 U.S.C. 841 (a) (1) Distribuz‘ion ofConl'mlled Substances)

The Grand Jury further charges that:

On or about June 20, 2018, in the Southern District of lndiana, JSHAUN TRICE,
DARRYL ALLEN and ALTON BROWN Sr., defendants herein, knowingly distributed 5 grams
or more of methamphetamine (actual), a Schedule ll non-narcotic controlled substance, in
violation of Title 21, United States Code, Sections 84l(a)(1) and 84l(b)(1)(B)(viii) and Title 18,

United States Code, Section 2.

M
(21 U.S.C. 841 (a)(]) Distribution of Conlrollea1 Substances)
The Grand Jury further charges that:
On or about July 13, 2018, in the Southern District of lndiana, JSHAUN TRICE and
STEVEN SAVAGE, defendants herein, knowingly distributed 50 grams or more of

6

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 7 of 8 Page|D #: 7

methamphetamine (actual), a Schedule 11 non-narcotic controlled substance, in violation of Title
21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii) and Title 18, United States

Code, Section 2.

Count Eight

(21 U.S.C. 841(a)(1) Distribution of Controlled Substances)
The Grand Jury further charges that:

On or about August 2, 2018, in the Southern District of lndiana, JSHAUN TRICE,
DARRYL ALLEN, ALTON BROWN Sr. and JAMES GIBSON, defendants herein, knowingly
distributed 50 grams or more of methamphetamine (actual), a Schedule 11 non-narcotic
controlled substance, in violation of Title ,21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii) and Title 18, United States Code, Section 2.

Count Nine

(21 U.S.C. 841 (a) (1) Possession with the intent to distribute ofControlled Substances)
The Grand Jury further charges that:

On or about October 21, 2018, in the Southern District of lndiana, 'JSHAUN TRICE,
ANTONIO MCCLURE and CARLO PAYNE, defendants herein, knowingly possessed with the
intent to distribute 50 grams or more of methamphetamine (actual), a Schedule 11 non-narcotic
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii) and Title 18, United States Code, Section 2.

 

Case 1:19-cr-00029-.]RS-DI\/|L Document 1 Filed 01/31/19 Page 8 of 8 Page|D #: 8

Count Ten

(2] U,S. C. 841 (a)(]) Possessz'on with the intent to distribute of Controlled Substances)
The Grand Jury further charges that:

On or about October 30, 2018, in the Southern District of lndiana, JSHAUN TRICE, and
DANNY JENKINS, defendants herein, knowingly possessed with the intent to distribute 50
grams or more of methamphetamine (actual), a schedule 11 controlled substance, a Schedule 11
non-narcotic controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A)(viii) and Title 18, United States Code, Section 2.

A TRUE BILL:

FOREPERS ON

JOSH J. MINKLER
United States Attorney

Z@ 463

Peter A. Blackett
Assistant United States Attorney

